—Order, Supreme Court, Bronx County (Alan Saks, J.), entered July 15, 1997, which, in an action by a laborer for personal injuries sustained at a construction site, insofar as appealed from, denied defendant-appellant’s motion for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
We agree with the IAS Court that appellant’s denial of plaintiffs allegation that it was the developer, general contractor, construction manager or a subcontractor at the site leaves unresolved exactly what its role was at the site. The deficiency of appellant’s proof in this regard leaves no occasion for considering the quality of plaintiffs opposing proof (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324). Concur—Rosenberger, J. P., Nardelli, Williams and Rubin, JJ.